NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DANTE HANALEI PATTISON,                          No. 15-16912

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-00020-MMD-
                                                  VPC
   v.

 THE STATE OF NEVADA, EX REL,                     MEMORANDUM*
 NEVADA DEPARTMENT OF
 CORRECTIONS; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Nevada state prisoner Dante Hanalei Pattison appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation and

deliberate indifference to his serious medical needs. We have jurisdiction under 28

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s decision on cross-motions

for summary judgment. Guatay Christian Fellowship v. County of San Diego, 670
F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants on

Pattison’s retaliation claim because Pattison failed to raise a genuine dispute of

material fact as to whether defendants retaliated against him because of his earlier

lawsuit. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting

forth elements of a retaliation claim in the prison context).

      The district court properly granted summary judgment for defendants on

Pattison’s deliberate indifference claim because Pattison failed to raise a genuine

dispute of material fact as to whether defendants were deliberately indifferent to

his serious medical needs. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health); Jackson v. McIntosh, 90
F.3d 330, 332 (9th Cir. 1996) (difference in opinion between the physician and the

prisoner regarding the appropriate course of treatment does not amount to

deliberate indifference).




                                           2                                   15-16912
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including discovery and case management issues. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Pattison’s contention that the district

court was biased against him.

      AFFIRMED.




                                         3                                   15-16912